United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1396
                                   ___________

William Jude Hart,                     *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of North Dakota.
Leann K. Bertsch; Timothy Schuetzle; *
Kathy Bachmeier, in their individual   * [UNPUBLISHED]
and official capacities,               *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: June 18, 2009
                                 Filed: June 22, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Inmate William Jude Hart appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record, see
Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009) (standard of
review), we find no basis for reversal. We also find no abuse of discretion in the
denial of Hart’s motion for appointment of counsel. See Phillips v. Jasper County


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review and factors). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-